DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0180688), hereinafter Yang, in view of Jeon (US 2017/0278459) and further in view of Dong et al. (CN 111261102), hereinafter Dong.
	In reference to claim 1, Yang discloses a display device in Figs. 1-2 comprising: 	pixels (PX); 
	first gate lines (GLA), second gate lines (GLC), and third gate lines (GLB) connected to the pixels; and 
	data lines (DL1-DLm) connected to the pixels, wherein at least one of the pixels comprises: 
	a light emitting element (OLED) connected between a first power source (ELVDD) and a second power source (ELVSS);
	a first transistor (T1) connected between the first power source (ELVDD) and the light emitting element (OLED) for driving the light emitting element according to a voltage of a first node (N1);
	a second transistor (T2) connected between the first node (N1) and a corresponding data line (DL in Fig. 1, DATA in Fig.2), and configured to be driven according to a voltage of a corresponding first gate line (GLA1 in Fig. 1, G1 in Fig. 2);
	a capacitor (C1) connected between the first node (N1) and a second node (N2) that is between the first transistor (T1) and the light emitting element (OLED);
	a third transistor (T4) connected between the second node (N2) and an initialization power line (VI in Fig. 1 and 2), and configured to be driven according to a voltage of a corresponding second gate line (GLC, G3); and
	a fourth transistor (T3)  configured to be driven according to a voltage of a corresponding third gate line (GLB, G2 Fig. 2)
	Yang does not disclose the fourth gate line connected between the first node and a second node.
	In the same field of endeavor, Jeon discloses in Fig. 2, a fourth transistor (M3) of a pixel (PXij) connected between a first node (N1) and a second node (N3).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in view of the teaching of Jeon for displaying an image having high quality and a high resolution (paragraph [86].
	Yang as modified does not disclose the fourth transistor to be connected in parallel with the capacitor.
	In the same field of endeavor, Dong discloses in Fig. 7, a fourth transistor T2 to be connected in parallel with the capacitor C1.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in view of the teaching of Dong to avoid the after image problem occurs in the OLED display, prolonged display lifetime of the OLED display and improve the display performance of the OLED display (see abstract).
	In reference to claim 2, Dong discloses in Fig. 7, a fourth transistor (T2) is directly connected with the first electrode and a second electrode of the capacitor (C1), and is configured to connect the first electrode and the second electrode of the capacitor during a period in which a gate signal (scan 2) is supplied to the corresponding third gate line (see Figs. 6 and associated text for transistor T2 connected to first and second node of the capacitor C1).
	 
Claims 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Jeon, Dong in view of Kang et al. (US 2020/0043420), hereinafter Kang.
 	In reference to claim 3, Yang discloses in Fig. 2 a gate driver (200A) for supplying first gate signals (G1), second gate signals (G3), and third gate signals (G2) to the first gate lines, the second gate lines, and the third gate lines, respectively,
wherein the pixels are arranged on horizontal lines,
	the first gate lines, the second gate lines and the third gate lines are arranged on respective horizontal lines and are connected to the pixels (PXs) of the respective horizontal lines as in Fig. 1, and
	the gate driver is configured to supply the first and second gate signals (G2 and G3) to respective first and second gate lines of the horizontal lines for respective horizontal periods constituting one frame period in Fig. 3.
	Yang as modified does not disclose concurrently supply the gate driver is configured to   supply the first and second gate signals to respective first and second gate lines of the horizontal lines for respective horizontal periods constituting one frame period.
	In the same field of endeavor, Kang discloses the gate driver (130) in Fig. 1 is configured to concurrently supply the first and second gate signals (Scan 1, Scan 2) to respective first and second gate lines (gate lines for transistor T1 and T2) of the horizontal lines for respective horizontal periods constituting one frame period (see Scan1 and Scan2 for row R(n+3) in Fig. 10 (paragraphs [211-212]). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the concurrently supply first and second gate signal in Yang as modified as taught by Kang to prevent periodic appearance of bright strips, which may cause by combining the overlap driving and the fake data insertion, immediately before fake data insertion of the fake data, thereby further improving image quality (paragraph [31]).
	In reference to claim 4, Kang discloses gate driver is configured to sequentially supply the first and second gate signals (Scan1 and Scan2)  to the respective first and second gate lines of the horizontal lines in respective units (two horizontal line period) of one of the horizontal lines during the one frame period.
	In reference to claim 8, Yang discloses a data driver (source driver 300 in Fig. 1) for supplying data signals corresponding to the pixels of a respective one of the horizontal lines.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Jeon, Dong in view of Kang and further in view of Kim et al. (U.S. Patent No. 9,224,329), hereinafter Kim
	In reference to claim 5, Yang does not disclose the gate driver is configured to, for one of the horizontal lines, supply a corresponding third gate signal to the corresponding third gate line when a time elapses after a corresponding first gate signal and a corresponding second gate signal are supplied to the corresponding first gate line and the corresponding second gate line during the one frame period.
	In the same field of endeavor, Kim discloses the gate driver is configured to, for one of the horizontal lines, supply a corresponding third gate signal (Scan) to the corresponding third gate line (SL) when a time elapses after a corresponding first gate signal (initial)  and a corresponding second gate signal (control) are supplied to the corresponding first gate line and the corresponding second gate line during the one frame period (Fig. 3 and associated text; and col. 8, lines 59-64).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified in view of the teaching of Kim to prevent image quality from being degraded due to deterioration of the emission control transistor (col. 10, lines 30-33).
	In reference to claim 6, Yang discloses the gate driver is configured to sequentially supply the third gate signals to the third gate lines of the horizontal lines in
 respective units (one horizontal unit) of at least one of the horizontal lines during the one frame period (col. 3, lines 57-62).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Jeon, Dong and Kang in view of Chung et al. (US 20140354517), hereinafter Chung.
	In reference to claim 7, Yang as modified does not disclose the gate driver comprises:
	a first gate driver for supplying the first and second gate signals to the first and
second gate lines of the horizontal lines; and a second gate driver for supplying the third gate signals to the third gate lines of the horizontal lines.
	In the same field of endeavor, Chung discloses a gate driver in Fig. 1 comprises
	a first gate driver (110)  for supplying the first and second gate signals (S and E in Fig. 2) to the first and second gate lines of the horizontal lines (S and E) and a second gate driver (120) for supplying the third gate signals (CL1) to the third gate lines (CL1)  of the horizontal lines in Fig. 1 (paragraph [146]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in view of the teaching of Chung so that the third control signal can independently control by a different gate driver and the third gate signals may supply the control signal in third period (paragraph [25]).

Claim(s) 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yang in view of Saito et al. (US 2009/0251496), hereinafter Saito.
	In reference to claim 9, Yang discloses in Figs. 1-2 a display device comprising: 	pixels (PXs); 
	first gate lines (GLA), second gate lines(GLC), and third gate lines (GLB) connected to the pixels (PX); and 
	data lines (DL1-DLm) connected to the pixels (PXx), wherein at least one of the pixels in Fig. 2 comprises:
	a light emitting element (OLED) connected between a first power source (ELVDD) and a second power source (ELVSS);	
	a first transistor (T1) connected between the first power source (ELVDD) and the light emitting element (OLED) for driving the light emitting element according to a voltage of a first node (N1);
	a second transistor (T2) connected between the first node (N1) and a corresponding data line (DATA in Fig. 2), and configured to be driven according to a voltage of a corresponding first gate line (GLA G1);
	a capacitor (C1) connected between the first node (N1) and a second node (N2) that is between the first transistor (T1) and the light emitting element (OLED);
	a third transistor (T4) connected between the second node (N2) and an initialization power line (VI) , and configured to be driven according to a voltage of a corresponding second gate line (GLC, G3 in Fig. 2); and 
	a fourth transistor (T3) connected between the first node (N1) and a bias power line (VR)  separated from the initialization power line (VI), and configured to be driven according to a voltage of a corresponding third gate line (GLB in Fig. 1 connect to G2 in Fig. 2) and deliver a voltage (VR) to the first node (N1) when turn on (¶ [69]). Yang furthermore discloses the bias voltage VR is a low voltage (¶ 72).
	Yang does not disclose the bias voltage is a negative voltage. In the same field of endeavor, Saito discloses a negative voltage is utilized as bias voltage for a pixel circuit in Fig. 1 as illustrated in Fig. 2 (the second scanning line Lscan[n+1] in a negative potential state is connected to the gate (node N3) of the drive transistor Tdrv. As a result, a negative bias is applied to the gate of the drive transistor Tdrv and the threshold voltage of the drive transistor Tdrv is returned to the original threshold voltage Vth; ¶ [52]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the negative bias voltage in Yang as taught by Saito the threshold voltage of the drive transistor Tdrv falling when the light emitting element 21 is previously driven can be raised up to near the original threshold voltage Vth (¶ [52])
	In reference to claim 10, Yang discloses the fourth transistor (T3) is directly connected between the first node (N1) and the bias power line (VR), and is configured to transmit a voltage of a bias power source to the first node (N1) during a period in which a third gate signal (G2) is supplied to the corresponding third gate line (paragraph [82]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Saito in view of Jeong (U.S. Patent No. 8,994,619).
	In reference to claim 11, Yang as modified does not disclose the of the bias power source is configured to be set to an off voltage of the first transistor, or to a low gray scale voltage that is less than or equal to a reference gray scale.
	In the same field of endeavor, Jeong discloses a voltage a bias power source is configured to be set to an off voltage of the first transistor (when pixels are driven with black image for a long time, the voltage level applied to the driving transistor is an off-bias voltage that is less than an operation reference voltage of the driving transistor; col. 7, lines 16-19).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified in view of the teaching of Jeong for compensating for a threshold of a driving of the driving transistor when pixels of the display are displayed with a black image or a white image corresponding to the data signal is driven for a long time (col. 7, lines 1-8).

Claims 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Saito in view of Kang et al. (US 2020/0043420), hereinafter Kang.
 	In reference to claim 12, Yang discloses in Fig. 2 a gate driver (200A) for supplying first gate signals (G1), second gate signals (G3), and third gate signals (G2) to the first gate lines (GLA), the second gate lines (GLC), and the third gate lines (GLB), respectively, wherein the pixels (PXs) are arranged on horizontal lines respectively,
	the first gate lines, the second gate lines and the third gate lines are arranged on respective horizontal lines and are connected to the pixels (PXs) of the respective horizontal lines as in Fig. 1, and
	the gate driver is configured to supply the first and second gate signals (G1 and G3) to respective first and second gate lines of the horizontal lines for respective horizontal periods constituting one frame period in Fig. 3.
	Yang as modified does not disclose concurrently supply the gate driver is configured to   supply the first and second gate signals to respective first and second gate lines of the horizontal lines for respective horizontal periods constituting one frame period.
	In the same field of endeavor, Kang discloses the gate driver (130) in Fig. 1 is configured to concurrently supply the first and second gate signals (Scan 1, Scan 2) to respective first and second gate lines (gate lines for transistor T1 and T2) of the horizontal lines for respective horizontal periods constituting one frame period (see Scan1 and Scan2 for row R(n+3) in Fig. 10 (paragraphs [211-212]). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the concurrently supply first and second gate signal in Yang as modified as taught by Kang to prevent periodic appearance of bright strips, which may cause by combining the overlap driving and the fake data insertion, immediately before fake data insertion of the fake data, thereby further improving image quality (paragraph [31]).
	In reference to claim 13  Kang discloses gate driver is configured to sequentially supply the first and second gate signals (Scan1 and Scan2)  to the respective first and second gate lines of the horizontal lines in respective units (two horizontal line period) of one of the horizontal lines during the one frame period.
	In reference to claim 17, Yang discloses a data driver (source driver 300 in Fig. 1) for supplying data signals corresponding to the pixels of a respective one of the horizontal lines.

Claim 14 and 15 s/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Saito and  Kang and further in view of Kim et al. (U.S. Patent No. 9,224,320), hereinafter Kim
	In reference to claim 14, Yang as modified by Saito and Kang does not disclose the gate driver is configured to, for one of the horizontal lines, supply a corresponding third gate signal to the corresponding third gate line when a time elapses after a corresponding first gate signal and a corresponding second gate signal are supplied to the corresponding first gate line and the corresponding second gate line during the one frame period.
	In the same field of endeavor, Kim discloses the gate driver is configured to, for one of the horizontal lines, supply a corresponding third gate signal (Scan) to the corresponding third gate line (SL) when a time elapses after a corresponding first gate signal (initial)  and a corresponding second gate signal (control) are supplied to the corresponding first gate line and the corresponding second gate line during the one frame period (Fig. 3 and associated text; and col. 8, lines 59-64).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified in view of the teaching of Kim to prevent image quality from being degraded due to deterioration of the emission control transistor (col. 10, lines 30-33).
	In reference to claim 15, Yang discloses the gate driver is configured to sequentially supply the third gate signals to the third gate lines of the horizontal lines in
 respective units (one horizontal unit) of at least one of the horizontal lines during the one frame period (col. 3, lines 57-62).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Saito, Kang in view of Chung et al. (US 20140354517), hereinafter Chung.
	In reference to claim 16, Yang as modified does not disclose the gate driver comprises:
	a first gate driver for supplying the first and second gate signals to the first and
second gate lines of the horizontal lines; and a second gate driver for supplying the third gate signals to the third gate lines of the horizontal lines.
	In the same field of endeavor, Chung discloses a gate driver in Fig. 1 comprises
	a first gate driver (110)  for supplying the first and second gate signals (S and E in Fig. 2) to the first and second gate lines of the horizontal lines (S and E) and a second gate driver (120) for supplying the third gate signals (CL1) to the third gate lines (CL1)  of the horizontal lines in Fig. 1 (paragraph [146]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang as modified in view of the teaching of Chung so that the third control signal can independently control by a different gate driver and the third gate signals may supply the control signal in third period (paragraph [25]).
Response to Argument

Applicant’s arguments with respect to claim(s) 1-17 have been considered but they are directed to amended independent claims 1 and 9 (pages 9-11 of the Remarks); and therefore,  are moot in view of the new ground of rejection as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
Kang et al. (US 2010/0265166) discloses a driving circuit of an organic light emitting display in Fig. 2 comprising a pixel circuit in Fig 3 with a transistor M2 connected parallel with capacitor C2 to provide display device with image having uniform or desired brightness can be displayed (¶ 21).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692